DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.

Response to Arguments
Applicant’s arguments filed 9/11/2020 with respect to the 35 U.S.C. 103 rejections of claim(s) 1-4, 6-8, and 10-12 on pages 5-8 have been considered but are moot in view of new grounds of rejection.
Applicant’s amendments with respect to the 35 U.S.C. 112(b) rejection of claim 7 on pages 5-8 have overcome the rejection.
Applicant's arguments that NTT DOCOMO321 (NTT DOCOMO (S2-173321 "Capturing Dual Registration Procedures between EPC and 5GC")) is nonanalogous art and/or teaches away from the claimed invention on pages 7-8 have been fully considered but they are not persuasive.
	In response to applicant's argument that NTT DOCOMO321 (NTT DOCOMO (S2-173321 "Capturing Dual Registration Procedures between EPC and 5GC")) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, pages 5, 16-17, and 22-23 describes a handover/mobility from 5GC and requesting PDN type.  Accordingly, NTT DOCOMO321 is in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.  In response to applicant's argument that NTT DOCOMO321 teaches away, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away, and the disclosure does not criticize, discredit, or otherwise discourage the solution claimed. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150219 A1) hereinafter Wang in view of NTT DOCOMO (S2-173321 "Capturing Dual Registration Procedures between EPC and 5GC") hereinafter NTT DOCOMO321, and further in view of Park et al. (US 2019/0289506 A1) hereinafter Park.
	Regarding claim 1, Wang teaches a communication device for handling an interworking procedure (wireless transmit/receive unit (WTRU) 102 for interworking; Fig. 1B and para. 35 and para. 116), comprising: at least one storage device (WTRU including storage 130-132; para. 46 and para. 51 and Fig. 1B); and at least one processing circuit, coupled to the at least one storage device (WTRU including storage 130/132 coupled to storage; Fig. 1B), wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions (processor executing instructions; para. 47 and para. 189) of: registering to a fifth generation (5G) system (5GS) network (WTRU performs registering to fifth generation (5G); para. 103) and establishing a Protocol Data Unit (PDU) session of a PDU session type to a Data Network (DN) identified by a first Data Network Name (DNN) and connected to the 5GS network (Protocol Data Unit (PDU) sessions moved to Evolved Packet Core (EPC) system during inter-system change (5G to EPC); para. 105, PDU session associated between WTRU and data network (DN) and includes Ethernet; para. 87, data network connected to 5GS; para. 70 and Fig. 3, PDU session established according to Data Network Name (DNN); para. 110); selecting a cell of an Evolved Packet System (EPS) network, after establishing the PDU session (mobility/handover includes selecting cell and preparing for PDU session mobility (PDU session established then selected cell is prepared for established PDU session); para. 83-84, PDU sessions moved to EPC system during inter-system change (5G to EPC); para. 120); determining whether the PDU session type is defined in a packet data network (PDN) type of the EPS network (PDU session includes Ethernet; para. 87, PDU sessions need to be moved to EPC system during inter-system change (5G to EPC); para. 105 and para. 120 where PDN session of EPC does not include Ethernet); determining whether the cell supports an attach without any PDN connection (WTRU checks whether EPC system supports attach without PDN session based on system information blocks (SIBs); para. 117).
	Wang does not explicitly disclose initiating an attach procedure on the cell, when the cell does not support the attach without any PDN connection
	However, in the same field of endeavor, NTT DOCOMO321 teaches initiating an attach procedure on the cell, when the cell does not support the attach without any PDN connection (UE uses SIB to determine whether cell (does not) support attach without PDN connection, proceeds to attach with PDN type; page 4 lines 6-25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of NTT DOCOMO321 to the system of Wang, where Wang’s interworking between EPC and NG (para. 66) along with NTT DOCOMO321’s dual-registration mobility between EPC and 5GC (page 1) reduces costs for provider by enabling various upgrade paths.
	NTT DOCOMO321 does not explicitly disclose and determining that the PDU session type is not defined in the PDN type of the EPS network.
	However, in the same field of endeavor, Park teaches determining that the PDU session type is not defined in the PDN type of the EPS network (PDU session changed to PDN connection during intersystem change (change due to PDU type (5G) not defined in PDN type (EPS))); para. 235, PDU session includes Ethernet; para. 148).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Park to the modified system of Wang and NTT DOCOMO321, where Wang and NTT DOCOMO321’s modified system along with Park’s intersystem change between a legacy and next-generation system (para. 06-08) improves efficiency of the system by improving efficiency of UL/DL data and control signals.
	Regarding claim 2, the combination of Wang, NTT DOCOMO321, and Park teaches the limitation of previous claim 1.
	NTT DOCOMO321 further teaches wherein the instruction of initiating the attach procedure comprises: transmitting an ATTACH REQUEST message comprising a PDN Connection Request message which comprises the PDN type of the EPS network (UE proceeds to attach with attach request including PDN type; page 4 lines 6-25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of NTT DOCOMO321 to the modified system of Wang, NTT DOCOMO321, and Park, where Wang, NTT DOCOMO321, and Park’s modified system along with NTT DOCOMO321’s dual-registration mobility between EPC and 5GC (page 1) reduces costs for provider by enabling various upgrade paths.
	Regarding claim 3, the combination of Wang, NTT DOCOMO321, and Park teaches the limitation of previous claim 1.
	Park further teaches wherein the PDU session type is mapped to the PDN type in a predetermined table (during handover from first system using PDU session to second system using PDN connection, use mapping for PDU session and PDN connection; para. 305, both systems have mappings of PDU session and PDN connection; para. 238-243).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Park to the modified system of Wang, NTT DOCOMO321, and Park, where Wang, NTT DOCOMO321, and Park’s modified system along with Park’s intersystem change between a legacy and next-generation system (para. 06-08) improves efficiency of the system by improving efficiency of UL/DL data and control signals.
	Regarding claim 4, the combination of Wang, NTT DOCOMO321, and Park teaches the limitation of previous claim 1.
	Park further teaches wherein the instruction of determining whether the PDU session type is defined in the PDN type of the EPS network comprises: checking whether the PDU session type of the PDU session is defined in the PDN type of the EPS network (PDU session includes Ethernet; para. 148, during intersystem change (checking type), PDU session changed to PDN connection (PDU session type not defined in EPS network PDN type)); para. 235); and determining that the PDU session is not supported in the EPS network, if the PDU session type of the PDU session is not defined in the PDN type of the EPS network (PDU session changed to PDN connection during intersystem change (change due to PDU type (5G) not defined, and thus not supported, in PDN type (EPS))); para. 235, PDU session includes Ethernet; para. 148).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Park to the modified system of Wang, NTT DOCOMO321, and Park, where Wang, NTT DOCOMO321, and Park’s modified system along with Park’s intersystem change between a legacy and next-generation system (para. 06-08) improves efficiency of the system by improving efficiency of UL/DL data and control signals.
	Regarding claim 6, the combination of Wang, NTT DOCOMO321, and Park teaches the limitation of previous claim 1.
	Wang further teaches wherein the instruction of determining whether the cell supports the attach without any PDN connection comprises: checking whether the EPS network broadcasts a support of the attach without any PDN connection in system information (WTRU checks whether EPC system supports attach without PDN session based on broadcasted SIBs; para. 117); and determining that the EPS network does not support the attach without any PDN connection, if the EPS network does not broadcast the support of the attach without any PDN connection (SIB broadcast support of Cellular-Internet of Things (CIoT) optimization; 117, support of CIoT indicates support of attach without a PDN connection; para. 103 and thus, not broadcasting support of CIoT indicates does not support attach without a PDN connection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure

	Youn et al. (US 2018/0376384 A1) discloses a method for interworking between networks in a wireless communication system and apparatus thereof.
	Stojanovski et al. (WO 2018/085187 A1) discloses Internetworking between next generation core and evolved packet core.
	Kim et al. (US 2020/0068481 A1) discloses a method for moving from NGS to EPS in wireless communication system and apparatus therefor.
	Jin et al. (US 2020/0068449 A1) discloses an inter-communications-system handover method, device, and system.

	U.S. provisional application numbers 62/419,475 and 62/419,476 (provisional applications of Park) are included in the instant OA.  NTT DOCOMO321, having been made of record in the OA of 11/6/2019, is not included in the instant OA.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474